Title: May 3d. 1771. Fryday.
From: Adams, John
To: 


       Last Evening I went in to take a Pipe with Brother Cranch, and there I found Zeb. Adams. He told me, he heard that I had made two very powerfull Enemies in this Town, and lost two very valuable Clients, Treasurer Gray and Ezek. Goldthwait, and that he heard that Gray had been to me for my Account and paid it off, and determined to have nothing more to do with me. Oh the wretched impotent Malice! They shew their teeth, they are eager to bite, but they have not Strength! I despize their Anger, their Resentment, and their Threats. But, I can tell Mr. Treasurer, that I have it in my Power to tell the World a Tale, which will infallibly unhorse him—whether I am in the House or out. If this Province knew that the public Money had never been counted this twenty Year—and that no Bonds were given last Year, nor for several Years before, there would be so much Uneasiness about it, that Mr. Gray would loose his Election another Year.
       It may be said that I have made Enemies by being in the general Court. The Governor, Lieutenant Governor, Gray, Goldthwait, The Gentry at Cambridge, &c. are made my bitter Foes. But there is nothing in this. These People were all my Foes before, but they thought it for their Interest to disguise it. But Now they think themselves at Liberty to speak it out. But there is not one of them but would have done me all the Harm in his Power secretly before.
       
       This Evening Mr. Otis came into my Office, and sat with me most of the Evening—more calm, more solid, decent and cautious than he ever was, even before his late Disorders.—I have this Week had an Opportunity of returning an Obligation, of repaying an old Debt to that Gentleman which has given me great Pleasure. Mr. Otis was one of the 3 Gentlemen, Mr. Gridley and Mr. Thatcher were the other two, who introduced me to Practice in this County. I have this Week strongly recommended 14 Clients from Wrentham and 3 or 4 in Boston, to him, and they have accordingly by my Perswasion engaged him in their Causes, and he has come out to Court And behaved very well, so that I have now introduced him to Practice. This Indulgence to my own gratefull Feelings, was equally my Duty and my Pleasure.
       He is a singular Man. It will be amusing to observe his Behaviour, upon his Return to active Life in the Senate, and at the Bar, and the Influence of his Presence upon the public Councils of this Province. I was an Hour with him this Morning at his Office, and there he was off his Guard and Reserve with me. I find his Sentiments are not altered, and his Passions are not eradicated. The fervour of his Spirit is not abated, nor the Irritability of his Nerves lessened.
      